As filed with the Securities and Exchange Commission on January 29, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:February 28, 2015 Date of reporting period:November 30, 2014 Item 1. Schedules of Investments. Wasmer Schroeder High Yield Municipal Fund Schedule of Investments November 30, 2014 (Unaudited) Principal Amount/Shares Value MUNICIPAL BONDS - 94.61% Alabama - 5.54% Alabama Agricultural & Mechanical University Revenue Bonds 4.00%, 11/1/2020 (Callable 5/1/2017) (AMBAC Insured) $ $ 4.25%, 11/1/2025 (Callable 5/1/2017) (AMBAC Insured) County of Jefferson AL Revenue Bonds 5.25%, 1/1/2015 5.25%, 1/1/2016 (Callable 2/23/2015) 5.25%, 1/1/2019 (Callable 2/23/2015) 5.25%, 1/1/2020 (Callable 2/23/2015) 5.50%, 1/1/2021 (Callable 2/23/2015) (AGM Insured) 5.50%, 1/1/2022 (Callable 2/23/2015) 5.25%, 1/1/2023 (Callable 2/23/2015) 5.25%, 1/1/2023 (Callable 2/23/2015) (AGM Insured) 4.75%, 1/1/2025 (Callable 2/23/2015) (AMBAC Insured) 4.75%, 1/1/2025 (Callable 2/23/2015) (AGM Insured) 4.75%, 1/1/2025 (Callable 2/23/2015) Arizona - 1.96% Industrial Development Authority of the County of Pima Revenue Bonds 4.50%, 6/1/2030 (Callable 6/1/2022) Salt Verde Financial Corp. Revenue Bonds 5.00%, 12/1/2037 California - 6.67% California Pollution Control Financing Authority Revenue Bonds 5.00%, 7/1/2037 (Callable 7/1/2017) Ceres Redevelopment Agency Tax Allocation 4.00%, 11/1/2031 (Callable 11/1/2016) (AMBAC Insured) Contra Costa County Public Financing Authority Tax Allocation 5.00%, 8/1/2037 (Callable 8/1/2017) (NATL Insured) Hercules Redevelopment Agency Tax Allocation 5.00%, 8/1/2025 (Callable 2/1/2018) (AMBAC Insured) Lancaster Financing Authority Tax Allocation 4.50%, 2/1/2031 (Callable 2/1/2016) 5.00%, 2/1/2037 (Callable 2/1/2016) Placer County Community Facilities District Special Tax 5.00%, 9/1/2026 (Callable 9/1/2021) San Joaquin Hills Transportation Corridor Agency Revenue Bonds 5.25%, 1/15/2049 (Callable 1/15/2025) Soledad Redevelopment Agency Tax Allocation 5.00%, 12/1/2032 (Callable 12/1/2017) (XLCA Insured) Stockton Public Financing Authority Revenue Bonds 5.25%, 9/1/2037 (Callable 9/1/2016) (RADIAN Insured) City of Vernon CA Electric System Revenue Bonds 5.50%, 8/1/2041 (Callable 8/1/2022) Colorado - 2.99% Denver Convention Center Hotel Authority Revenue Bonds 5.00%, 12/1/2035 (Callable 11/1/2016) (XLCA Insured) Public Authority for Colorado Energy Revenue Bonds 6.50%, 11/15/2038 District of Columbia - 1.47% Metropolitan Washington Airports Authority Dulles Toll Road Revenue Bonds 5.00%, 10/1/2053 (Callable 4/1/2022) Florida - 17.17% Capital Trust Agency Inc. Revenue Bonds 5.00%, 11/1/2047 (Callable 11/1/2022) Collier County Educational Facilities Authority Revenue Bonds 6.125%, 11/1/2043 (Callable 11/1/2023) Town of Davie FL Revenue Bonds 6.00%, 4/1/2042 (Callable 4/1/2023) Florida Gulf Coast University Financing Corp. Revenue Bonds 5.00%, 2/1/2043 (Callable 2/1/2023) Florida Higher Educational Facilities Financial Authority Revenue Bonds 5.00%, 4/1/2032 (Callable 4/1/2022) Florida Governmental Utility Authority Revenue Bonds 4.625%, 7/1/2035 (Callable 7/1/2015) (AMBAC Insured) Halifax Hospital Medical Center Revenue Bonds 5.00%, 6/1/2038 (Callable 6/1/2016) Lee County Industrial Development Authority Revenue Bonds 5.50%, 10/1/2047 (Callable 10/1/2022) Midtown Miami Community Development District Special Assessment 5.00%, 5/1/2037 (Callable 5/1/2023) Palm Beach County Health Facilities Authority Revenue Bonds 7.25%, 6/1/2034 (Callable 6/1/2022) Pinellas County Educational Facilities Authority Revenue Bonds 5.25%, 10/1/2029 (Callable 10/1/2016) (ACA Insured) 6.00%, 10/1/2041 (Callable 10/1/2021) Talis Park Community Development District Special Assessment 5.25%, 5/1/2016 5.55%, 5/1/2036 (Callable 5/1/2015) Villagewalk of Bonita Springs Community Development District Special Assessment 5.15%, 5/1/2038 (Callable 5/1/2017) Winter Garden Village at Fowler Groves Community Development District Special Assessment 5.65%, 5/1/2037 (Callable 5/1/2016) Guam - 1.53% Guam Government Waterworks Authority Revenue Bonds 5.00%, 7/1/2035 (Callable 7/1/2024) Guam Power Authority Revenue Bonds 5.00%, 10/1/2034 (Callable 10/1/2022) Hawaii - 0.35% Kuakini Health System Revenue Bonds 6.375%, 7/1/2032 (Callable 2/23/2015) Illinois - 8.33% Chicago Board of Education General Obligation Bonds 5.00%, 12/1/2042 (Callable 12/1/2022) (AGM Insured) 5.00%, 12/1/2042 (Callable 12/1/2022) City of Chicago IL Waterworks Revenue Bonds 5.00%, 11/1/2044 (Callable 11/1/2024) City of Chicago IL General Obligation Bonds 5.00%, 1/1/2029 (Callable 1/1/2020) (AGM Insured) 5.25%, 1/1/2033 (Callable 1/1/2018) State of Illinois General Obligation Bonds 5.00%, 5/1/2034 (Callable 5/1/2024) 5.00%, 2/1/2039 (Callable 2/1/2024) Village of Lombard IL Revenue Bonds 4.00%, 7/1/2019 St. Clair County School District No. 189 East St. Louis General Obligation Bonds 4.95%, 1/1/2017 (Callable 2/23/2015) (NATL Insured) Iowa - 1.44% Iowa Finance Authority Revenue Bonds 4.75%, 8/1/2042 (Callable 8/1/2022) Louisiana - 1.54% Louisiana Local Government Environmental Facilities & Community Development Authority Revenue Bonds 6.30%, 7/1/2030 (AMBAC Insured) Louisiana Public Facilities Authority Revenue Bonds 5.00%, 7/1/2017 (Callable 7/1/2016) (CIFG Insured) 5.00%, 7/1/2030 (Callable 7/1/2016) (CIFG Insured) 4.50%, 7/1/2038 (Callable 7/1/2016) (CIFG Insured) Maryland - 0.83% City of Baltimore MD Revenue Bonds 5.25%, 9/1/2023 (Callable 9/1/2016) (XLCA Insured) 5.25%, 9/1/2025 (Callable 9/1/2016) (XLCA Insured) 5.25%, 9/1/2026 (Callable 9/1/2016) (XLCA Insured) 5.00%, 9/1/2032 (Callable 9/1/2016) (XLCA Insured) 5.25%, 9/1/2039 (Callable 9/1/2016) (XLCA Insured) Massachusetts - 0.71% Massachusetts Development Finance Agency Revenue Bonds 5.125%, 7/1/2044 (Callable 7/1/2024) Michigan - 6.33% City of Detroit MI General Obligation Bonds 5.00%, 4/1/2020 (NATL Insured) 5.25%, 4/1/2023 (Callable 1/9/2015) (AMBAC Insured) City of Detroit MI Sewage Disposal System Revenue Bonds 7.00%, 7/1/2027 (Callable 7/1/2019) (AGM Insured) City of Detroit MI Water Supply System Revenue Bonds 5.00%, 7/1/2034 (Callable 2/23/2015) (NATL Insured) 5.00%, 7/1/2034 (Callable 7/1/2016) (AGM Insured) Detroit Wayne County Stadium Authority Revenue Bonds 5.00%, 10/1/2026 (Callable 10/1/2022) (AGM Insured) Michigan Finance Authority Revenue Bonds 2.85%, 8/20/2015 5.00%, 7/1/2032 (Callable 7/1/2024) (AGM Insured) 5.00%, 7/1/2044 (Callable 7/1/2024) Minnesota - 7.47% Center City MN Hazelden Betty Ford Foundation Revenue Bonds 5.00%, 11/1/2044 (Callable 11/1/2024) City of Cologne MN Revenue Bonds 5.00%, 7/1/2045 (Callable 7/1/2024) Southcentral Minnesota Multi-County Housing & Redevelopment Authority Revenue Bonds 3.096%, 2/1/2017 (Callable 8/1/2015) (b)(c) 3.096%, 2/1/2025 (Callable 8/1/2015) (b)(c) 3.096%, 2/1/2050 (b)(c) 3.096%, 2/1/2050 (b)(c) 3.096%, 2/1/2050 (b)(c) 3.096%, 2/1/2050 (b)(c) 3.096%, 2/1/2050 (b)(c) 3.096%, 6/1/2050 (b)(c) Nevada - 0.72% City of Las Vegas NV Special Assessment 4.625%, 6/1/2021 (Callable 6/1/2017) (AMBAC Insured) New Jersey - 3.25% Atlantic City Municipal Utilities Authority Revenue Bonds 4.00%, 6/1/2015 (AMBAC Insured) 4.00%, 6/1/2016 (AMBAC Insured) 4.125%, 6/1/2024 (Callable 6/1/2017) (AMBAC Insured) New Jersey Transportation Trust Fund Authority Revenue Bonds 5.00%, 6/15/2044 (Callable 6/15/2024) New Mexico - 0.71% City of Farmington NM Revenue Bonds 4.875%, 4/1/2033 (Callable 4/1/2016) New York - 4.69% City of Niagara Falls NY General Obligation Bonds 4.50%, 5/15/2028 (Callable 5/15/2017) (AMBAC Insured) New York City Industrial Development Agency Revenue Bonds 5.00%, 1/1/2046 (Callable 1/1/2017) (AMBAC Insured) New York Liberty Development Corp. Revenue Bonds 5.25%, 10/1/2035 New York State Dormitory Authority Revenue Bonds 5.125%, 7/1/2034 (Callable 2/23/2015) (AMBAC Insured) Ohio - 1.29% County of Lorain OH Hospital Revenue Bonds 0.344%, 10/1/2030 (AMBAC Insured) (e) Pennsylvania - 1.27% City of Harrisburg PA General Obligation Bonds 0.00%, 3/15/2016 (AMBAC Insured) (d) 0.00%, 3/15/2017 (AMBAC Insured) (d) 0.00%, 9/15/2018 (AMBAC Insured) (d) Pennsylvania Higher Educational Facilities Authority Revenue Bonds 5.00%, 9/15/2033 (Callable 9/15/2016) (RADIAN Insured) Puerto Rico - 8.08% Commonwealth of Puerto Rico General Obligation Bonds 5.50%, 7/1/2020 (NATL Insured) 2.853%, 7/1/2021 (FGIC Insured) (e) 8.00%, 7/1/2035 (Callable 7/1/2020) Puerto Rico Electric Power Authority Revenue Bonds 5.00%, 7/1/2022 (Callable 2/23/2015) (NATL Insured) 5.00%, 7/1/2023 (Callable 2/23/2015) (NATL Insured) 5.00%, 7/1/2024 (Callable 7/1/2017) (AGM Insured) Puerto Rico Highways & Transportation Authority Revenue Bonds 5.00%, 7/1/2018 (Callable 2/23/2015) (NATL Insured) 5.50%, 7/1/2029 (AMBAC Insured) Puerto Rico Infrastructure Financing Authority Revenue Bonds 5.50%, 7/1/2023 (AMBAC Insured) Puerto Rico Municipal Finance Agency Revenue Bonds 5.25%, 8/1/2022 (AGC Insured) Puerto Rico Sales Tax Financing Corp. Revenue Bonds 5.50%, 8/1/2021 (Callable 8/1/2019) 6.375%, 8/1/2039 (Callable 8/1/2019) Rhode Island - 0.38% City of Central Falls RI General Obligation Bonds 4.05%, 7/15/2025 (Callable 7/15/2017) (AMBAC Insured) South Carolina - 0.02% Connector 2000 Association Inc. Revenue Bonds 0.00%, 1/1/2015 (b)(d) 0.00%, 1/1/2016 (b)(d) 0.00%, 1/1/2021 (b)(d) 0.00%, 1/1/2022 (b)(d) 0.00%, 1/1/2032 (Callable 4/1/2026) (b)(d) 0.00%, 7/22/2051 (Callable 4/1/2026) (b)(d) 0.00%, 7/22/2051 (Callable 4/1/2026) (b)(d) Texas - 2.95% Austin Convention Enterprises Inc. Revenue Bonds 5.00%, 1/1/2034 (Callable 1/1/2017) (XLCA Insured) Central Texas Turnpike System Revenue Bonds 5.00%, 8/15/2041 (Callable 8/15/2022) Vermont - 1.03% City of Burlington VT Airport Revenue Bonds 4.00%, 7/1/2028 (Callable 7/1/2022) Virginia - 2.03% City of Chesapeake VA Chesapeake Expressway Toll Road Revenue Bonds 4.125%, 7/15/2042 (Callable 7/15/2022) 5.00%, 7/15/2047 (Callable 7/15/2022) Washington - 2.49% Greater Wenatchee Regional Events Center Public Facilities District Revenue Bonds 4.50%, 9/1/2022 5.25%, 9/1/2032 (Callable 9/1/2022) Skagit County Public Hospital District No. 1 Revenue Bonds 5.00%, 12/1/2037 (Callable 12/1/2023) Wisconsin - 1.37% Wisconsin Health & Educational Facilities Authority Revenue Bonds 5.25%, 12/1/2049 (Callable 12/1/2022) TOTAL MUNICIPAL BONDS (Cost $65,674,888) MONEY MARKET FUNDS - 3.52% Fidelity Institutional Tax-Exempt Portfolio - Institutional Class, 0.01% (a) TOTAL MONEY MARKET FUNDS (Cost $2,518,903) Total Investments (Cost $68,193,791) - 98.13% Other Assets in Excess of Liabilities - 1.87% TOTAL NET ASSETS - 100.00% $ ACA - ACA Financial Guaranty Corp. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - Ambac Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Co. NATL - National Public Finance Guarantee RADIAN - Radian Asset Assurance Inc. XLCA - Syncora Guarantee Inc. (a) Rate shown is the 7-day annualized yield at November 30, 2014. (b) Security is considered illiquid.As of November 30, 2014, the value of these investments was $3,555,801 or 4.97% of total net assets. (c) Security is in default. (d) Security is a zero coupon bond. Zero coupon bonds are issued at a substantial discount from their value at maturity. (e) Variable rate security.Rate shown reflects the rate in effect as of November 30, 2014. Wasmer Schroeder High Yield Municipal Fund Notes to the Schedule of Investments November 30, 2014 (Unaudited) Note 1 – Securities Valuation The Wasmer Schroeder High Yield Municipal Fund’s (the “Fund”) investments in securities are carried at their fair value. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Debt securities are valued at their bid prices furnished by an independent pricing service using valuation methods that are designed to represent fair value.These valuation methods can include matrix pricing and other analytical pricing models, market transactions, and dealer-supplied valuations.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most debt securities are categorized in level 2 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.Short-term securities which mature after 60 days are valued at market.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Investments in open-end mutual funds are valued at their net asset value per share and are typically categorized in level 1 of the fair value hierarchy. Illiquid Securities - A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the Fund.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.The Fund intends to hold no more than 15% of its net assets in illiquid securities.As of November 30, 2014, the Fund held illiquid securities with a value of $3,555,801 or 4.97% of total net assets. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2014: Level 1 Level 2 Level 3 Total Fixed Income Municipal Securities $
